t 7...- .''1r':; , 'I
                                                    i'-iit4ie
                                  ic.i. i iii$'1 ii '      -                           05/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0422


                                        PR 06-0422


 IN THE MATTER OF THE PETITION OF                                      ORDER
 GREGORY N. WOODS


      Gregory N. Woods has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Woods' application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.
       Woods passed the MPRE in 1985 when seeking admission to the practice oflaw in
Texas and in 1999 when seeking admission in Florida. Woods was admitted to both bars
and remains in good standing in each. The petition states that Woods has "[p]racticed law
as a civil trial lawyer for 36 years, without any ethical or disciplinary findings in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Gregory N. Woods to waive the
three-year test requirement for the MPRE for purposes of Woods' current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                     4.-‘,
       DATED this 4 day of May,2021.




                                                                ChiefJustice
           "h-
Justices